DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the art rejection of claim 1 have been fully considered and are persuasive.  Examiner agrees that the disclosure of application 15/688,056 is sufficient to support the subject matter of claims 1 and 8 such that Blad is not available as prior art against those claims.  The art rejections of claims 1-4, 8, 12, and 13 are therefore withdrawn, and those claims are free from the prior art so long as they are maintained in a state properly supported by the parent disclosure.
However, Blad is still available as prior art against any claim which is not fully supported by the parent disclosure.  As best understood, this includes dependent claims 5-7 (as the parent disclosure does not disclose the required potability standards) and 9-11 (as the parent disclosure does not discuss permanent fixture or sealing of elements, and does not teach the required weight limit).  Regarding independent claim 14, the parent disclosure does not recite that the device is disposable, such that at this time the rejection is maintained.  Further, support is also lacking for dependent claims 16 and 17 (again due to the sealed nature and the weight limit), such that even if the “disposable” limitation is considered inherently supported, the rejections of claims 16 and 17 would be maintained.
Further, the double patenting rejections of record are maintained as previously set forth over all claims.  No claim may be indicated as allowed or allowable until such time as the double patenting rejections are addressed.

Priority
	See MPEP 2139.01.  For a continuation-in-part application, the effective filing date of any claims which are not fully supported by the original parent disclosure(s) is the filing date of the instant application.  The instant application has a filing date of 5/26/2020 and claims the benefit of 15/961,560 
	As best understood, the instant claims are not fully supported by the parent disclosures and therefore would have an effective filing dated of 5/26/2020.  The parent disclosures do not recite that the devices are disposable, although this may represent an inherent capability.  Further, with reference to dependent claims, the parent disclosures do not provide support for details relating to end-of-life operations e.g. disposal when a certain time duration or a certain contaminant level is reached.
	If applicant believes that the parent disclosures provide full support for any of the claimed features in a manner that provides the instant claims with an earlier effective filing date, such support should be shown with as much clarity as possible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,858,266 B2, in view of the prior art.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent (representing the grandparent of the instant application) claims substantially the same structural elements as required by the instant claimed invention, including a housing, suitable inlets and outlets, AO chambers, UV treatment, ozone generator, etc.  The system features size limitations e.g. weight limits and capacity capabilities for both daily potable water production and battery life consistent with the claim requirements.  Regarding the dimensional limitations of the housing, changes in shape are generally obvious to those of ordinary skill in the art (see MPEP 2144.04 IV.B).  The provision of a sealed structure would have been obvious at least to prevent leaks.  Further, whether parts e.g. the housing or the treatment components are integral to the 
Regarding the requirement that the system is configured to produce a service life of about 1 million liters at threshold potability, and that the life is limited by the ozone chamber, AO chamber, or UV chamber, this may represent an inherent or implicit feature of the reference invention, as it includes substantially the same structural elements, and the instant claims do not appear to require any particular structures to achieve these capabilities.
Alternatively, in view of the prior art, it would have been obvious to maximize the service life of the system and specifically to consider the service life of the working elements e.g. the UV lamp, the ozone generator, and chambers in which ozone treatment occurs, thereby reducing the cost to the user when repair or replacement is necessary.
Kaschek (US PGPub 2014/0353256 A1) teaches a system for treating wastewater via ozone and UV treatment [Abs] and teaches that it is designed to overcome common disadvantages in prior devices, in which service life is relatively short when operated continuously, and devices are high maintenance [0009].  It is suggested that UV and ozone treatment in combination enhance the service life by limiting biofouling [0071].
Chen (US PGPub 2013/0004382 A1) teaches an ozone generator for water treatment [Abs] and teaches providing particular wave filters on the power connection, to reduce harmonic waves and prolong the service life of the device [0024].  Shiue (US PGPub 2010/0135869 A1) teaches employing foul-free electrodes in an ozone generator to prolong the service life [0062].
Ito (US PGPub 2007/0129265 A1) teaches that in conventional systems, a UV lamp represents a common service-life-limiting components [0007] and that short service lives can increase running costs.  Lee (US PGPub 2016/0311698 A1) teaches a device for UV water treatment and teaches that it may include a suitable timer to indicate service life of the lamp [0045].

In view of these, it would be recognized that the service life of the device claimed in the reference patent would be limited by components such as the materials of the chambers being subjected to ozone and/or UV, or to the ozone generator structures and the UV lamp and the like and, in view of the prior art, it would have been obvious to optimize the components to maximize the service life and thereby reduce the running costs due to repair or replacement.
Regarding the requirement that the system provides reduction in bacteria and provides low cfu, if such a feature is not inherent or implicit to the reference claimed invention, then at minimum it would have been obvious to ensure the system is capable of such performance.  Shiue teaches an ozone generator as discussed above and teaches achieving very low cfu/mL values [0090, Table 1, Table 3].  Stopping treatment and disposing of the device when it is no longer capable of achieving desirable treatment levels would have been obvious as the point of the device is to produce potable water.
Regarding the requirement that the device is disposable, this appears to be an inherent capability in any device, representing an intended use in device claims.  Further, see Elliot (US PGPub 2014/0158640 A1) which teaches a portable, non-filtering microorganism deactivating device [Abs] and teaches that it may be designed to be disposable such that it includes and requires no replacement parts [0048].  The device is intended to be simple to use with no requirement for supervision or training, that can be used for a long service life, and can be made available at low cost [0035-0037].  Therefore, configuring the reference claimed system to be disposable, and employing it in a disposable manner, would at least have been obvious to one of ordinary skill in the art, to ensure that the system can be made at lower cost and can be made simpler and easier to use.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,669,181 B2, in view of the prior art.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent (representing the immediate parent of the instant application) claims substantially the same structural elements as required by the instant claimed invention, including a housing, suitable inlets and outlets, AO chambers, UV treatment, ozone generator, etc.  The system features size limitations e.g. dimension ratios and weight limits, and capacity capabilities for both daily potable water production and battery life consistent with the claim requirements.  The provision of a sealed structure would have been obvious at least to prevent leaks.  Further, whether parts e.g. the housing or the treatment components are integral to the device or separable represents an obvious engineering choice for one of ordinary skill in the art (see MPEP 2144.04 V.B-C).
Regarding the requirement that the system is configured to produce a service life of about 1 million liters at threshold potability, and that the life is limited by the ozone chamber, AO chamber, or UV chamber, this may represent an inherent or implicit feature of the reference invention, as it includes substantially the same structural elements, and the instant claims do not appear to require any particular structures to achieve these capabilities.
Alternatively, in view of the prior art, it would have been obvious to maximize the service life of the system and specifically to consider the service life of the working elements e.g. the UV lamp, the ozone generator, and chambers in which ozone treatment occurs, thereby reducing the cost to the user when repair or replacement is necessary.

Chen (US PGPub 2013/0004382 A1) teaches an ozone generator for water treatment [Abs] and teaches providing particular wave filters on the power connection, to reduce harmonic waves and prolong the service life of the device [0024].  Shiue (US PGPub 2010/0135869 A1) teaches employing foul-free electrodes in an ozone generator to prolong the service life [0062].
Ito (US PGPub 2007/0129265 A1) teaches that in conventional systems, a UV lamp represents a common service-life-limiting components [0007] and that short service lives can increase running costs.  Lee (US PGPub 2016/0311698 A1) teaches a device for UV water treatment and teaches that it may include a suitable timer to indicate service life of the lamp [0045].
LaRocque (US PGPub 2014/0202542 A1) teaches water treatment [Abs] and teaches that the materials employed in the device should be appropriately selected to reduce degradation and corrosion, e.g. from thermal and chemical sources, so as to maintain the service life of the device [0402].
In view of these, it would be recognized that the service life of the device claimed in the reference patent would be limited by components such as the materials of the chambers being subjected to ozone and/or UV, or to the ozone generator structures and the UV lamp and the like and, in view of the prior art, it would have been obvious to optimize the components to maximize the service life and thereby reduce the running costs due to repair or replacement.
Regarding the requirement that the system provides reduction in bacteria and provides low cfu, if such a feature is not inherent or implicit to the reference claimed invention, then at minimum it would have been obvious to ensure the system is capable of such performance.  Shiue teaches an ozone 
Regarding the requirement that the device is disposable, this appears to be an inherent capability in any device, representing an intended use in device claims.  Further, see Elliot (US PGPub 2014/0158640 A1) which teaches a portable, non-filtering microorganism deactivating device [Abs] and teaches that it may be designed to be disposable such that it includes and requires no replacement parts [0048].  The device is intended to be simple to use with no requirement for supervision or training, that can be used for a long service life, and can be made available at low cost [0035-0037].  Therefore, configuring the reference claimed system to be disposable, and employing it in a disposable manner, would at least have been obvious to one of ordinary skill in the art, to ensure that the system can be made at lower cost and can be made simpler and easier to use.
The reference patent claims do not include a method of using, however the claimed method of treatment would be the normal method of using the reference claimed device, and the reference claimed device is configured to operate in a manner consistent with the claimed invention, such that the instant methods claims would still have been obvious over the reference claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blad (US PGPub 2019/0062190 A1) in view of Shiue (US PGPub 2010/0135869 A1), Ito (US PGPub 2007/0129265 A1), and LaRocque (US PGPub 2014/0202542 A1).
See the discussion of priority above.  Blad represents prior art under 102(a)(1), and lies outside the 1 year grace period established by 102(b)(1), for any claims which are not fully supported by the disclosure of at least the parent application, 15/961,560.  Note that even if it is determined that features of particular claims are inherently supported, rejections against other dependent claims which are not fully supported would be maintained.
See further the response to arguments above.  The art rejections over claims 1-4, 8, 12, and 13 are withdrawn, however, the discussion of Blad regarding the subject matter of claims 1 and 8 is still relevant as that subject matter is incorporated by reference into claims 5-7 and 9-11 i.e. those dependent claims which are not fully supported by the parent disclosure and for which Blad is still available as prior art.

Because Blad does not teach any other active structures beyond the ozone generator, UV chamber, or AO chamber, the service life would implicitly or obviously be limited by those active chambers.  Alternatively, as discussed above regarding the double patenting rejections, material components which might be exposed to UV or ozone, or ozone generating structures themselves, or UV lamps, represent common life-limiting components in water treatment systems, and therefore it would have been obvious to account for those as life-limiting components in the taught system.  See e.g. Shiue [0062], Ito [0007], and LaRocque [0402].
With respect to claims 9-11, Blad teaches substantially the claimed structures as discussed above.  Blad teaches that the device is sized to weight no more than 50 pounds and fit into 4 cubic feet or smaller [0016]; Blad is silent to weight of no more than 15 pounds.  However, see MPEP 2144.04 IV.A; changes in size are obvious engineering choices to those of ordinary skill in the art.  Providing the system in a lighter form would have been obvious to those of ordinary skill in the art, especially given that Blad teaches output exceeding the claim requirements i.e. one of ordinary skill in the art could choose a smaller/lighter system with lower capacity as desired.
Regarding the system being sealed, or components being permanently fixed to the system, see MPEP 2144.04 V.B; making parts integral is obvious to those of ordinary skill in the art.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blad in view of Shiue, Ito, and LaRocque, further in view of Denkewicz, Jer. (US PGPub 2007/0248488 A1), Lee (US PGPub 2016/0311698 A1), and Elliot (US PGPub 2014/0158640).

However, Denkewicz teaches that the combination of ozone and UV is effective to reduce microorganism counts for producing potable water [Abs, 0003].  Similarly, as discussed above, Shiue [0090, Table 1, Table 3] teaches reduction of bacteria on a cfu/mL basis through treatment with e.g. ozone.  In view of this, at minimum it would have been obvious to optimize the system of Blad to minimize bacterial output on a cfu/mL basis to ensure potability and disinfection.
Regarding end of service life, it would have been obvious to stop operations and cease use of the device when end of life is indicated, e.g. when it is incapable of providing suitable disinfection on a cfu/mL basis.  See further Lee, as discussed above, which teaches additional means to indicate service life of e.g. a UV lamp, on a timer basis [0045].
Finally, regarding disposal after end of life, see Elliot as discussed above [Abs, 0035-0037].  Configuring the taught system to be disposable, and employing it in a disposable manner, would at least have been obvious to one of ordinary skill in the art to ensure that the system can be made at lower cost and can be made simpler and easier to use.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blad in view of Shiue, Ito, and LaRocque, further in view of Elliot.
See the discussion of claims 1-4 and 8-13 above.  Blad teaches or renders obvious the claimed structures, at least in view of Shiue, Ito, and LaRocque.  Blad further teaches the claimed battery life [0042].
Blad is silent to the device being disposable.  Given the broadest reasonable interpretation, such a limitation is drawn to the intended use of the claimed device, and any device may be disposed of if desired.  Regardless, in view of Elliot as discussed above [Abs, 0035-0037], configuring the taught system to be disposable, and employing it in a disposable manner, would at least have been obvious to one of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777